Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 1 of 22 Page ID #:14758



    1   WILLIAM S. O’HARE (SBN 82562)                Salil Bali (SBN 263001)
        wohare@swlaw.com                              sbali@sycr.com
    2   SNELL & WILMER L.L.P.                        Matthew R. Stephens (SBN 288223)
        600 Anton Blvd., Suite 1400
    3   Costa Mesa, CA 92626                          mstephens@sycr.com
        Telephone: (714) 427-7000                    STRADLING YOCCA CARLSON &
    4   Facsimile: (714) 427-7799                    RAUTH, P.C.
                                                     660 Newport Center Drive, Ste. 1600
    5   ROBERT P. PARKER (pro hac vice)              Newport Beach, CA 92660
        rparker@rfem.com                             Tel. 949-725-4000
    6   MARTIN ZOLTICK (pro hac vice)
        mzoltick@rfem.com
    7   JENNY COLGATE (pro hac vice)                 Kal Shah (pro hac vice)
        jcolgate@rfem.com                             kshah@beneschlaw.com
    8   MICHAEL JONES (pro hac vice)                 Katherine A. Smith (pro hac vice)
        mjones@rfem.com                               ksmith@beneschlaw.com
    9   DANIEL R. MCCALLUM (pro hac vice)            BENESCH, FRIEDLANDER,
        dmccallum@rfem.com
   10   MARK RAWLS (pro hac vice)                    COPLAN & ARONOFF LLP
        mrawls@rfem.com                              71 S. Wacker Drive, Suite 1600
   11   D. LAWSON ALLEN (pro hac vice)               Chicago, IL 60606
        lallen@rfem.com                              Telephone: 312-212-4949
   12   ROTHWELL   , FIGG, ERNST & MANBECK P.C.      Facsimile: 312-767-9192
        607 14th Street N.W., Suite 800
   13   Washington, DC 20005                         Attorneys for Defendant
        Telephone: (202) 783-6040
   14   Facsimile: (202) 783-6031                    Feit Electric Company, Inc.
   15   Attorneys for Plaintiff Nichia Corporation
   16                              UNITED STATES DISTRICT COURT
   17                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
   18   NICHIA CORPORATION,                          Case No. 2:20-cv-00359-GW-E
   19                                                Hon. George H. Wu, Ctrm. 9D
                      Plaintiff,
        v.                                           Magistrate Judge: Charles F. Eick
   20
        FEIT ELECTRIC COMPANY, INC.                  DISCOVERY MATTER
   21
                      Defendant.
   22                                                JOINT STIPULATION RE NICHIA’S
                                                     MOTION TO COMPEL FEIT TO
   23                                                PRODUCE DOCUMENTS AND
                                                     SAMPLES PURSUANT TO RFP
   24                                                NOS. 2 AND 37
   25                                                Hearing Date: August 20, 2021
                                                     Time: 9:30 a.m.
   26                                                Ctrm: 750
   27
                                                     Fact Disc. Cut-off: Aug. 20, 2021
   28                                                Expert Disc. Cut-off: Oct. 29, 2021


        14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 2 of 22 Page ID #:14759



    1                                          Pretrial Conference: January 13, 2022
                                               Jury Trial: January 25, 2022
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


        14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 3 of 22 Page ID #:14760



    1                                               TABLE OF CONTENTS
    2
        I.            INTRODUCTORY STATEMENTS .............................................................. 1
    3
                          A.  Nichia’s Introduction .................................................................. 1
    4                     B.  Feit’s Introduction ...................................................................... 4
    5   II.           STATEMENT OF FACTS.............................................................................. 6
    6                     A.  Nichia’s Statement of Facts ........................................................ 6
    7                     B.  Feit’s Statement of Facts ............................................................ 9
    8   III.          ISSUES IN DISPUTE ................................................................................... 10
    9                      A.   Nichia’s Request for Production Nos 2 and 37 ........................ 10
                                Nichia’s Contentions and Proposed Resolution for RFP
   10                                  No. 2 ............................................................................... 11
   11                           Feit’s Position and Proposed Resolution for RFP No. 2 .......... 12
                                Nichia’s Contentions and Proposed Resolution for RFP
   12                                  No. 37 ............................................................................. 14
   13                           Feit’s Position and Proposed Resolution for RFP No. 37 ........ 17
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                      i
        14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 4 of 22 Page ID #:14761



    1                 Pursuant to Fed. R. Civ. P. 34 and C.D. Cal. Local Rules 37-1 through 37-4,
    2   Plaintiff Nichia Corporation (“Nichia”) and Defendant Feit Electric Company, Inc.
    3   (“Feit Electric”) (collectively, the “Parties”) submit the following joint stipulation
    4   in connection with Nichia’s motion to compel Feit to produce documents and
    5   samples pursuant to Request For Production Nos. 2 and 37. Because the close of
    6   fact discovery is set as August 20, 2021, the parties request that the Magistrate
    7   Judge decide this motion without hearing before August 20, 2021, to the extent
    8   possible.
    9   I.            INTRODUCTORY STATEMENTS
   10                 A.    Nichia’s Introduction
   11                 This dispute concerns Feit’s delays in producing samples of Accused
   12   Products pursuant to Request for Production No. 2 and documents from a related
   13   ITC case pursuant to Request for Production No. 37. There does not appear to be a
   14   dispute that the requested samples and documents are relevant and should be
   15   produced; rather, the question is just one of delay—namely, Feit has said it will
   16   produce the requested materials but it has not yet done so despite the passage of
   17   many months. Meanwhile the close of fact discovery (including compliance with
   18   orders on motions to compel) is August 20, 2021. In view of these facts, and the
   19   past disputes between the parties regarding Feit’s changing positions on whether it
   20   will provide certain discovery and its delays in providing relevant discovery, Nichia
   21   felt like its only option for ensuring that it would receive the requested discovery—
   22   which is important to this case—is by filing this motion.
   23                 Request for Production No. 2 requests that Feit “[p]roduce three (3) samples
   24   of each Accused Product.” Nichia offered to pay Feit’s reasonable costs for the
   25   productions and shipping. Subject to its objections, Feit stated in its September 11,
   26   2020 response that it “will conduct a reasonable search and produce corresponding
   27   samples if available.” To-date, Nichia has still not received any samples from Feit.
   28   Part of the excuse for Feit’s delay is that it contends there were too many products

                                                        1
        14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 5 of 22 Page ID #:14762



    1   and samples that were requested. However, this excuse lacks merit because Nichia
    2   repeatedly offered to try to narrow the scope of the case based on financial
    3   information about the Accused Products, or information about Feit’s top-selling
    4   Accused Products, but Feit continually refused to produce such information.
    5                 On July 1, 2021, Feit finally—after much ado, including the filing of a
    6   motion to compel—produced some financial information in this case (i.e., aggregate
    7   data). 1 From that, Nichia was able to determine which of the Accused Products
    8   were Feit’s top selling filament-style LED lighting products—information that
    9   Nichia had requested from Feit multitudinous times in the past. In view of the
   10   summary sales information, Nichia wrote to Feit on July 7, 2021, offering to narrow
   11   Request for Production No. 2 to Feit’s top ten best-selling Accused Products. Feit
   12   responded on July 13, questioning the relevancy of the identified products, and
   13   agreeing to “provide samples if available and not unduly burdensome.” Ex. 1 [July
   14   13, 2021 email from Kal Shah to Mark Rawls].
   15                 The parties met and conferred on July 16, 2021. Nichia’s counsel explained
   16   that the ten identified products were Feit’s top ten best-selling products in the
   17   United States, according to Feit’s own production. In view of this representation,
   18   Feit’s counsel preliminarily agreed to Nichia’s request to produce some samples,
   19   but said it would need to look into what samples of what products were available.
   20   Also, Feit would not agree to a date certain for production of the requested samples.
   21   In a follow-up email on July 19, 2021, Feit said it “should have more details by
   22   week end.” Ex. 2 [7/19/21 email from Kal Shah to Mark Rawls].
   23                 Request for Production No. 37 requests that Feit produce “[a]ll documents
   24   reviewed or produced in any venue relating to the Accused Products. Without
   25   limitation, this includes responsive Documents produced by any entity in the
   26
   27
        1
         The parties continue to dispute whether the information produced is in full
   28   compliance with Interrogatory No. 10. See Dkt. 3 (ordering that Feit provide a
        complete response without objection).
                                                         2
        14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 6 of 22 Page ID #:14763



    1   investigation number 337-TA-1220 in the U.S. International Trade Commission
    2   captioned Certain Filament Light-Emitting Diodes and Products Containing Same.
    3   This also includes responsive documents produced by any entity in Lexington
    4   Luminance LLC v. Feit Electric Company, Inc., Case No. 2-18-cv-10513 (C.D.
    5   Cal.). On March 29, 2021, Feit objected and agreed that it would “search
    6   documents collected for any relevant litigation such as the U.S. International Trade
    7   Commission captioned Certain Filament Light-Emitting Diodes and Products
    8   Containing Same for properly framed and served documents requests in this action
    9   so as to cover any relevant and responsive documents from those matters; however,
   10   there is no basis for the wholesale production of documents from that action.”
   11   Nichia followed up with Feit on April 6, June 22, June 29, and July 2 regarding this
   12   request, and made specific requests for the production of categories of relevant
   13   information. On July 13, 2021, Feit responded, stating that it is “in the process of
   14   gathering the requested materials from the Regents ITC proceeding, noting that we
   15   will not be producing materials that include confidential business information;
   16   however, the latter is a limited amount of documents.” On July 16, 2021, the
   17   parties met and conferred, and Feit agreed to produce responsive, relevant
   18   documents by the end of the following week so long as they did not contain third
   19   party confidential business information. With respect to relevant third party
   20   confidential business information in the ITC case (e.g., supplier information,
   21   including information from            ), Feit said it would look into this information
   22   but could not yet make a representation regarding whether it would be produced. In
   23   follow-up correspondence on July 19, 2021, Feit seemingly backtracked. It did not
   24   expressly confirm that its production would be issued by July 23, 2021, and
   25   regarding the scope of its production, it stated “we will produced [sic] as we believe
   26   is appropriate and we can discuss any corresponding disputes thereafter.” Ex. XX
   27   (7/19/21 email from Kal Shah to Mark Rawls). Of course, Feit’s email completely
   28   ignores that the close of fact discovery is August 20, 2021, so there is insufficient

                                                   3
        14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 7 of 22 Page ID #:14764



    1   time to “discuss any corresponding disputes thereafter.” See id.
    2                 In view of the foregoing, and because the close of fact discovery is August
    3   20, 2021, Nichia is left with no option but to move to compel Feit to produce the
    4   requested samples and ITC documents.
    5                 B.    Feit’s Introduction
    6                 Feit Electric objects to this filing as improper under the Local Rules of the
    7   Central District of California and respectfully requests the Court’s assistance in
    8   clarifying the application of Local Rule 37 through a hearing or corresponding
    9   ruling. As Feit Electric understands the Rule, it serves to pinpoint precise disputes
   10   and actual impasses such that Court intervention is limited to those issues where
   11   such intervention is truly necessary. But as Nichia’s application of this process here
   12   (as well as throughout this case) as a placeholder, then even when Feit Electric
   13   undertakes the efforts that Nichia purportedly claims are necessary to avoid
   14   needless motion practice, Nichia continues to use this process as a cudgel to rush
   15   the process and allow Nichia to manufacture deficiencies it then raises in its
   16   supplement. This requires Feit Electric to repeatedly respond to Joint Stipulation
   17   arguments that do not reflect its efforts, while Nichia then asks this Court to wade
   18   through stale issues. This is not and cannot be what Local Rule 37 is meant to
   19   accomplish. (L.R. 37-1 (“counsel for the parties must confer in a good-faith effort
   20   to eliminate the necessity for hearing the motion or to eliminate as many of the
   21   disputes as possible.”)).
   22                 Despite the clear import of the Local Rules, Nichia games the system using
   23   the following modus operandi: (i) it sends a barrage of letters, but does not
   24   expressly meet the requirements of Local Rule 37; (ii) it unilaterally interjects
   25   issues in calls without fair notice -- for instance this submission follows what
   26   Nichia termed as “housekeeping” during a Rule 30(b)(6) conference; (iii) Feit
   27   Electric then offers a compromise in an effort to avoid the cost and burden on the
   28   court of motion practice, (iv) Nichia serves a joint stipulation nevertheless,

                                                          4
        14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 8 of 22 Page ID #:14765



    1   asserting “we are serving this joint stipulation now out of an abundance of caution”
    2   (Kal K. Shah Declaration (“Shah Decl.”), Ex. A (7/21/21 email from J. Colgate to
    3   K. Shah)); (v) Feit Electric satisfies what it understood to be the compromise but
    4   still must somehow now respond to the outdated Joint Stipulation; and (vi) because
    5   the motion has been filed nonetheless, Nichia asserts some nominal deficiency to
    6   goad the Court into ordering further discovery based on outdated information.
    7                 Nichia’s conduct is at odds with both the spirit and letter of Local Rule 37. It
    8   puts no onus on Nichia to reduce or eliminate issues. It does not account for Feit
    9   Electric’s corresponding efforts to avoid or narrow the scope of motion practice and
   10   requires Feit Electric to brief issues it specifically sought to avoid by providing
   11   information that otherwise is subject to proper objections. It presents this Court
   12   with stale and often misleading views of the discovery issues.
   13                 This latest iteration is a prime example. With respect to Request for
   14   Production No. 2, Nichia asked for three samples of over 800 products. Obviously,
   15   this is unworkable. Nichia ultimately recognized the impropriety of its position and
   16   asked for samples for ten products. Feit Electric has agreed and is collecting them.
   17   Moreover, Feit Electric has given Nichia updates on its progress and even indicated
   18   it would send what it can this week. Yet, Nichia brings this motion based on its
   19   positions from a week ago (and with no actual dispute on this issue).
   20                 Similarly, on June 22, 2021, Nichia’s lead counsel sent an email asking for
   21   specifically identified documents from a co-pending ITC case. Notwithstanding the
   22   irrelevance of that matter, Feit Electric agreed to produce the identified documents,
   23   except for those that contained Confidential Business Information of other
   24   Respondents to that action. 2 Feit Electric further produced the documents
   25   accordingly. Nichia, because it prematurely submitted its Joint Stipulation, cooks up
   26
   27
        2
         Such material is not under Feit Electric’s control and, moreover, is subject to a strict
   28   Protective Order. Notably, Nichia has not sought those matters directly from the ITC
        or other respondents.
                                                          5
        14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 9 of 22 Page ID #:14766



    1   a new “deficiency” -- not identified in Nichia’s June 22, 2021 email -- to pursue its
    2   stale motion. The Joint Stipulation does not reflect the above and is, as a result,
    3   inaccurate.
    4                 Nichia tactics are abusive and harassing. Feit Electric has produced or is in
    5   the process of producing the documents and samples at issue. There is no reason
    6   this Court should be further burdened with this matter.3
    7   II.           STATEMENT OF FACTS
    8                 A.    Nichia’s Statement of Facts
    9                 Nichia requested the samples at-issue eleven months ago, and the requested
   10   ITC documents at-issue five months ago. Feit does not contest that the requested
   11   samples and documents are relevant—it just has not yet produced them, and refuses
   12   to commit to a date certain for doing so. In the parties’ July 16, 2021 meet and
   13   confer, Feit seemingly committed to producing the sample and ITC information the
   14   following week. However, in July 19, 2021 follow-up correspondence, intended to
   15   confirm the agreement, Feit did not confirm a date certain for its production. Ex. 2
   16   (7/19/21 email from Kal Shah to Mark Rawls). Instead, Feit suggested that it
   17   would look into the sample and ITC matters, and the parties could further discuss
   18   any disputes thereafter. There is no longer time for “kicking the can down the
   19   road.” If Feit cannot provide a date certain for its highly-relevant productions, then
   20   Nichia’s only option is to move the Court for an order requiring the productions.
   21                                                 Samples
   22                 During the parties’ July 16, 2021 meet and confer, the parties discussed
   23   Nichia’s narrowed request for samples, given that Feit had not yet produced any
   24   samples pursuant to Nichia’s Request for Production No. 2. Mr. Shah confirmed
   25
   26   3
          Nichia employed similar tactics recently with respect to its Joint Stipulation
        regarding Interrogatory Nos. 9-11. As a result, even though Feit Electric produced
   27   detailed financials for over 800 products, this Court was given the perception that Feit
        Electric had not provided such information. This Court then ruled that Feit Electric
   28   should respond, allowing Nichia to use the Court’s ruling to extract scope that was far
        beyond what is needed based on Nichia’s own admissions.
                                                          6
        14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 10 of 22 Page ID
                                 #:14767


 1   that Feit was already looking into Nichia’s narrowed request, and that so long as the
 2   products that samples were requested of were available, Feit would be able to
 3   produce them. Mr. Shah represented that Feit would know by the end of the
 4   following week (i.e., July 23, 2021). Nichia counsel asked how long it would take
 5   for Feit to then produce the samples, and Mr. Shah represented that it is “not a two-
 6   step process.” Either the samples are available or they are not, and if they are, Feit
 7   should be able to send them out that same week. Colgate Dec. at ¶ 8.
 8                 On July 19, 2021, Nichia sent Feit an email confirming the parties’
 9   discussion. Nichia wrote: “Regarding our request for samples, you indicated that
10   Feit is working to obtain the samples on the list that we provided in our letter, and
11   that you would send to us this week the samples that Feit located.” Ex. 2. Feit
12   responded inconsistently with its representations during the July 16 meet and
13   confer. It stated, “As mentioned, I will update you regarding our search for
14   samples. I am not sure if we will be able to send this week as well, but should have
15   more details by week end.” Id.
16                                              ITC Documents
17                 During the parties’ July 16 meet and confer, they also discussed Nichia’s
18   Request for Production No. 37 with respect the pending ITC investigation involving
19   Feit and filament-style LED bulbs. Specifically, Nichia called out several
20   categories of documents from the ITC case that should be produced, including:
21         • Confidential Exhibit A to Respondent Feit Electric Co., Inc.’s Response to
22                 Complaint under Section 337 of the Tariff Act of 1930 and Response to the
23                 Notice of Investigation;
24         • Deposition transcripts of Feit employees;
25         • Deposition transcripts of Feit experts;
26         • Joint Stipulation of Material Facts between The Regents and Feit Relating to
27                 Importation and Inventory;
28

                                                      7
     14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 11 of 22 Page ID
                                 #:14768


 1         • Expert reports and pre-hearing briefing related to invalidity and infringement
 2                 (Feit’s/Respondents’ reports and UCSB’s);
 3         • Unredacted trial transcripts and post-hearing briefs as soon as available; and
 4         • Information provided in that case by any of Feit’s direct or indirect suppliers.
 5                 For sample, Feit’s recent motion in limine in the ITC case indicates that
 6                           has produced a number of documents relating to LED filaments.
 7                 As           supplies LED filaments in Feit’s accused products in this case,
 8                 that information is highly relevant and should be produced here. Similarly,
 9                 any information from             or other supplies of LED filaments in Feit
10                 products should be produced here.
11   See Ex. 1 (7/13/21 letter from M. Rawls to K. Shah).
12                 In response to the identified categories of documents, Feit represented that it
13   was planning to produce almost everything Nichia asked for, with the exception of
14   some information that might be confidential business information of other
15   respondents (such as Satco). Nichia explained that it was not interested in
16   confidential business information from other respondents, but to the extent there
17   was relevant CBI in the ITC case (such as from Feit’s direct or indirect suppliers)
18   that Feit’s CBI objection was not a proper basis to withhold documents. See Ex. 2
19   (7/19/21 email from K. Shah to M. Rawls). Feit represented that it was collecting
20   the information and did not know about the Feit supplier documents from, e.g.,
21                   , but it would follow up with Nichia the following week and, if necessary,
22   have an additional meet and confer on that issue. See id. Feit also represented that
23   it thought it would be able to produce the ITC documents (except for the supplier
24   documents) by Friday, July 23, 2021. See id.
25                 On July 19, 2021, Nichia sent Feit an email memorializing the above
26   discussion between the parties regarding the ITC documents. Ex. 2 (7/19/21 email
27   from K. Shah to M. Rawls). Feit responded the same day stating, “we will
28   produced [sic] what we believe is appropriate and we can discuss any

                                                       8
     14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 12 of 22 Page ID
                                 #:14769


 1   corresponding disputes thereafter.” See id. This response suggests that Feit may be
 2   backtracking on its prior agreement.
 3                                                   ***
 4                 In view of Feit’s July 19 email, Feit’s delay thus-far in producing the
 5   requested samples and the documents from the ITC case, and the August 20, 2021
 6   close of fact discovery, Nichia has prepared this joint stipulation. Nichia intends to
 7   move the Court for an order to compel production if the disputes are not resolved
 8   by the time Feit’s inserts to the joint stipulation are due. (Given the August 20,
 9   2021 close of fact discovery, Nichia cannot wait a week—after seeing if Feit
10   produces the requested samples and documents—to start the L.R. 37 joint
11   stipulation process.)
12                 B.    Feit’s Statement of Facts
13                 As explained above, with respect to RFP No. 2, Feit Electric is in the
14   process of locating and producing samples. As of this writing, it has received some
15   samples already and has agreed -- information that Nichia does not include in its
16   submission because it jumped the gun -- to send what it has located by the end of
17   this week and continue its efforts. While the precise date of completion is difficult
18   to pinpoint given the current challenges in logistics, Feit Electric anticipates this
19   will be completed in the next 10 days.
20                 With respect to RFP No. 37, lead counsel for Nichia raised this issue on a
21   meet and confer and sent Feit Electric’s counsel the following list of documents
22   sought from the ITC:
23                 • “Confidential Exhibit A to Respondent Feit Electric Co., Inc.’s
24                   Response to Complaint under Section 337 of the Tariff Act of
                     1930 and Response to the Notice of Investigation
25                 • Deposition transcripts of Feit employees.
26                 • Deposition transcripts of Feit experts.
                   • Joint Stipulation of Material Facts between The Regents and Feit
27                   Relating to Importation and Inventory
28

                                                       9
     14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 13 of 22 Page ID
                                 #:14770


 1                 • Expert reports and pre-hearing briefing related to invalidity and
 2                   infringement [Feit’s/Respondents’ reports and UCSB’s].
                   • Unredacted trial transcripts and post-hearing briefs as soon as
 3                   available”
 4   (Shah Decl., Ex. B (6/22/19 email from R. Parker to K. Shah)). Despite the fact that
 5   some of these requests were impossible, and trial has not yet occurred, Feit Electric
 6   indicated it would obtain and produce these documents, excluding portions with
 7   confidential business information of the other Respondents.
 8                 Feit Electric produced the majority of these documents on July 26, 2021, and
 9   it continues the process with respect to a handful of other documents that require
10   redactions.
11                 In short, there is no deficiency. Nichia instead brings new issues outside the
12   scope of the express compromise offered by its lead counsel. Nichia’s position is
13   improper and obligating Feit Electric to provide this briefing, and this Court to
14   consider it, needlessly wastes resources.
15
     III.          ISSUES IN DISPUTE
16
                   To-date, Feit has not produced samples of Accused Products or documents
17
     produced in investigation number 337-TA-1220 in the U.S. International Trade
18
     Commission captioned Certain Filament Light-Emitting Diodes and Products
19
     Containing Same, both of which were requested in Nichia’s Request for Production
20
     Nos. 2 and 37, which have been pending for eleven and five months, respectively.
21
                   A. Nichia’s Request for Production Nos. 2 and 37
22
     Request for Production No. 2:
23
24                 Produce three (3) samples of each Accused Product.
25                 Feit’s response:
26          In addition to its General Objections, Feit Electric specifically objects to this
27   Request as the burden or expense of the proposed discovery outweighs its likely
     benefit. Plaintiff has defined “Accused Product” to include “all Feit LED filament-
28   style bulbs having at least one straight LED filament” and “all Feit LED filament-

                                                      10
     14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 14 of 22 Page ID
                                 #:14771


 1   style bulbs having at least one curved LED filament.” (See Plaintiff’s First Set of
 2   Interrogatories at Paragraph 7; Preliminary Infringement Contentions at 3-7 and
     Appendices 1 and 2). Thus, this Request encompasses dozens of Feit Electric
 3   products, wherein production of three samples, let alone one sample, of each would
 4   be excessive and unreasonably burdensome to procure.
 5         In accordance with its Objections, and reserving the right to raise further
 6   objections, Feit Electric will conduct a reasonable search and produce
     corresponding samples if available.
 7
 8   Ex. 4 (Feit’s 9/11/20 responses to Nichia’s Second Set of Requests for Production).
 9
                   Nichia’s Contentions and Proposed Resolution for RFP No. 2
10
                   Notwithstanding that Feit agreed to “conduct a reasonable search and
11
     produce corresponding samples if available” ten months ago, Feit has not yet
12
     produced any samples. Thus, the issue raised by Nichia’s motion to compel is that
13
     Feit should be ordered to produce samples pursuant to Nichia’s discovery request.
14
                   Throughout this litigation, Nichia has represented that it will try to narrow
15
     the scope of the case and focus on the top selling Accused Products if Feit would
16
     agree to produce financial information or identify its top-selling filament-style LED
17
     lighting products. Feit continually refused. On July 1, 2021, Feit finally produced
18
     aggregated financial information for each of the Accused Products. Colgate Dec. at
19
     ¶ 9. Based on that information, Nichia sent Feit a letter on July 7, 2021, offering to
20
     accept – in response to its Request for Production No. 2 – three (3) samples of the
21
     following subset of Accused Products (i.e., Feit’s top-selling products), instead of
22
     thee (3) samples from each of the Accused Products:
23                    •
24                    •
                      •
25                    •
26                    •
                      •
27                    •
28                    •


                                                      11
     14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 15 of 22 Page ID
                                 #:14772


 1                    •
 2                    •

 3   Ex. 5 (7/7/21 letter from M. Rawls to K. Shah).
 4                 Notwithstanding Nichia’s substantial movement in offering to compromise
 5   on Feit’s production of samples, Feit continues to delay. It is now July 20, 2021,
 6   and Feit still has not confirmed whether it can produce three samples of each of ten
 7   products. Surely it does not take Feit this long to get back to its customers.
 8   Moreover, while Feit has stated that it will get back to Nichia on whether it can
 9   produce the requested samples by July 23, 2021, its most recent email of July 19,
10   2021 states that Feit is not sure if can send samples this week, “but should have
11   more details by week end.” To be clear, Feit’s response indicates that it will take
12   16 days just to “have details” on which of ten products it has available to send as
13   samples. And this does not even count that it has been ten months since Feit
14   originally indicated that it would do a reasonable search for samples (including the
15   ten on Nichia’s amended list) and produce those that are available.
16                 In view of the foregoing delays, the importance of the samples at issue for
17   Nichia’s proof of infringement, the upcoming August 20, 2021 close of fact
18   discovery, and the upcoming September 3, 2021 deadline for initial expert
19   disclosures, Nichia seeks a Court order compelling Feit to produce three (3)
20   samples of each of the ten products in the above bullet-point list by August 20,
21   2021.
22                 Feit’s Position and Proposed Resolution for RFP No. 2
23                 Again, Feit Electric is well into the process of producing the samples
24   identified in Nichia’s July 7 letter. (Colgate Decl., Ex. 5 (7/7/21 letter from M.
25   Rawls to K. Shah)). It is worth noting that this process takes time as (1) California
26   is operating, again, in limited capacity due to COVID-19, and (2) Feit Electric
27   offers thousands of products, requiring time to locate and procure the samples, get
28   them to outside counsel and then have them sent to Nichia’s counsel. At the time of

                                                     12
     14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 16 of 22 Page ID
                                 #:14773


 1   this Joint Stipulation, not only had Feit Electric agreed to produce all the samples
 2   identified in the letter, but Feit Electric only had about two weeks to procure them
 3   from the time that Nichia identified them. Nichia’s impatience and failure to
 4   acknowledge reality does not warrant this Court’s attention. See, e.g., Advanced
 5   Hair Restoration, LLC v. Hair Restoration Centers, LLC, 2018 WL 828213, at *2
 6   (W.D. Wash. Feb. 12, 2018) (denying motion to compel where “[t]here is no
 7   evidence that the parties reached an impasse in their discussions” and defendant
 8   was “attempting in good faith to resolve the discovery dispute outside of Court by
 9   producing the requested records”).
10
11   Request for Production No. 37
12          All Documents reviewed or produced in any venue relating to the Accused
13   Products. Without limitation, this includes responsive Documents produced by any
     entity in the investigation number 337-TA-1220 in the U.S. International Trade
14   Commission captioned Certain Filament Light-Emitting Diodes and Products
15   Containing Same. This also includes responsive Documents produced by any entity
     in Lexington Luminance LLC v. Feit Electric Company, Inc., Case No. 2-18-cv-
16   10513 (C.D. Cal.).
17
                   Feit’s response:
18
            Feit Electric specifically objects to this Request as unduly broad and
19   burdensome as it seeks “[a]ll Documents reviewed or produced in any venue
20   relating to the Accused Products.” Presuming the referenced “Accused Products”
     are those identified in Nichia’s Initial Infringement Contentions, there are over 600
21   “Accused Products.” Requiring Feit Electric to identify all Documents it has
22   produced, or even reviewed, places an excessive burden on Feit Electric. Further,
     this Request is greatly burdensome as it would require Feit Electric to correlate the
23   “Accused Products” with other cases where such filament-style products were no
24   the focus, such as in Lexington Luminance.

25          Additionally, Feit Electric specifically objects to this Request to the extent it
26   is not reasonably related to any claim or defense. Patent infringement is based upon
     how a particular patent’s claims read on specific accused products. At issue in
27   other venues relating to the “Accused Products” are entirely different patents and
28   circumstances. Thus, what is reviewed or produced in other venues has no bearing

                                               13
     14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 17 of 22 Page ID
                                 #:14774


 1   on the patent and issues in this action. Further, monetary damages may be
 2   recovered din a patent infringement suit, whereas an injunction may only be granted
     at the U.S. International Trade Commission. Documents reviewed and produced as
 3   between damages and an injunction will vary greatly. Thus, this Request is
 4   improper, and Nichia must request specific documents that hold some relevance to
     the subject action.
 5
 6          Feit Electric also specifically objects to this Request to the extent it seeks
     product that is subject to the attorney-client privilege, work product doctrine, or any
 7   other applicable privilege.
 8
            Feit Electric further notes that it will search documents collected for any
 9   relevant litigations such as the U.S. International Trade Commission captioned
10   Certain Filament Light-Emitting Diodes and Products Containing Same for
     properly framed and served document requests in this action so as to cover any
11   relevant and responsive documents from those matters; however, there is no basis
12   for the wholesale production of documents from that action.
13   Ex. 6 (Feit’s Responses to Nichia’s Second Set of Requests for Production).
14
15                 Nichia’s Contentions and Proposed Resolution for RFP No. 37
16                 There does not appear to be much dispute regarding the documents that
17   should be produced in response to Nichia’s Request for Production No. 37, as Feit
18   has represented that it was planning to produce almost everything Nichia asked for.
19   The main issue is that Feit simply has not yet produced the indisputably relevant
20   documents from the ITC case captioned Certain Filament Light-Emitting Diodes
21   and Products and Products Containing Same, notwithstanding that Nichia’s
22   document request has been pending for five months, and that the close of fact
23   discovery is less than a month away. Nichia has even followed up with specific
24   example categories of documents it is seeking. The list includes:
25         • Confidential Exhibit A to Respondent Feit Electric Co., Inc.’s Response to
26                 Complaint under Section 337 of the Tariff Act of 1930 and Response to the
27                 Notice of Investigation;
28         • Deposition transcripts of Feit employees;

                                                    14
     14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 18 of 22 Page ID
                                 #:14775


 1         • Deposition transcripts of Feit experts;
 2         • Joint Stipulation of Material Facts between The Regents and Feit Relating to
 3                 Importation and Inventory;
 4         • Expert reports and pre-hearing briefing related to invalidity and infringement
 5                 (Feit’s/Respondents’ reports and UCSB’s);
 6         • Unredacted trial transcripts and post-hearing briefs as soon as available; and
 7         • Information provided in that case by any of Feit’s direct or indirect suppliers.
 8                 For sample, Feit’s recent motion in limine in the ITC case indicates that
 9                           has produced a number of documents relating to LED filaments.
10                 As           supplies LED filaments in Feit’s accused products in this case,
11                 that information is highly relevant and should be produced here. Similarly,
12                 any information from             or other supplies of LED filaments in Feit
13                 products should be produced here.
14   See Ex. 1 (7/13/21 letter from M. Rawls to K. Shah).
15                 The only category of ITC-related documents for which there appears to be
16   some dispute regarding whether Feit will produce are documents that consist of
17   Feit’s supplier’s confidential business information. See Ex. 1 (July 13, 2021 email
18   from Kal Shah to Mark Rawls). To the extent Feit produced these documents in the
19   ITC case, and to the extent they are also relevant to this case, Feit should be ordered
20   to produce these documents here. The following reasons support Feit’s production.
21   See Ex. 1 (Nichia’s July 13, 2021 letter to Kal Shah, setting forth each of these
22   same reasons).
23                 First, Feit waived this objection by not including it in its March 29, 2021
24   responses to Nichia’s Request for Production No. 37. See Ex. 6 (Feit’s 3/29/21
25   responses to Nichia’s 2nd Set of RFPs). Accordingly, Feit cannot refuse to produce
26   documents on this basis now. See, e.g., Blue Spike, LLC v. Vizio, Inc., Case No. 8-
27   17-cv-01172 (CDCA 2028).
28

                                                       15
     14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 19 of 22 Page ID
                                 #:14776


 1                 Second, even if Feit had not waived its objection based on third party
 2   confidentiality, that is not a reason to withhold documents or to redact relevant
 3   portions of a document. See, e.g., Blue Spike, LLC v. Vizio, Inc., Case No. 8-17-cv-
 4   01172, slip op. at 5 (CDCA 2018) (“Blue Spike now objects to the production of
 5   documents produced elsewhere under the protective orders. Blue Spike did not
 6   object earlier, and those protective orders presumably have a provision for third-
 7   party notice before production. Blue Spike should notify third-parties and produce
 8   the documents after a reasonable period. If third-parties object, they can meet and
 9   confer with Vizio or seek a protective order.”) (citation omitted). See also Bd Trst
10   of Leland, et al v. Corning Inc., et al., 2-00-cv-10584 (CDCA 2008) (compelling
11   production of settlement agreement between plaintiff and another defendant);
12   Sherman v. CLP Res., Inc., No. CV 12-8080-GW (PLAX), 2015 WL 13543541, at
13   *5 (C.D. Cal. July 17, 2015) (“Defendant may not withhold or redact documents …
14   solely on the basis of third-party confidentiality or privacy concerns, as plaintiff’s
15   need for this discovery outweighs such considerations.”); Mike v. Dymon, Inc., No.
16   CIV. A. 95-2405-EEO, 1996 WL 606362, at *3 (D. Kan. Oct. 17, 1996)
17   (“Confidenitality is generally not grounds to withholding information from
18   discovery.”). Feit also has not demonstrated that it has standing to assert third party
19   confidentiality. WNE Cap. Holdings Corp. v. Rockwell Automation, Inc., No. CV
20   09-0733-WS-C, 2011 WL 13254691, at *6 (S.D. Ala. Aug. 4, 2011).
21                 Third, the information Nichia seeks is highly relevant for numerous reasons.
22   First, the ITC case concerns Feit’s LED filament products, which are the subject
23   matter of this lawsuit. Second, there are overlapping technical issues, including
24   whether Feit’s LED filament products have a transparent board. Third, we
25   understand that several of the prior art references asserted in the ITC case are also
26   at issue here. Fourth, we understand that Feit has based part of its invalidity
27   defense in the ITC case on US 2007/0139949A1, a pre-grant publication of a family
28   member of the ’734 Patent (the patent-in-suit in this case). Fifth, the documents are

                                                     16
     14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 20 of 22 Page ID
                                 #:14777


 1   needed for the upcoming depositions of Feit’s witnesses, which are scheduled to
 2   take place on August 10, 12, 18 and 20. The depositions of Feit’s witnesses from
 3   the ITC case are also important to Nichia’s preparation for the August 10-20
 4   depositions.
 5                 In summary, Feit should be ordered to produce documents responsive to
 6   Nichia’s Request for Production No. 37 that are relevant to this case, including
 7   documents in the categories Nichia identified in bullet-point list above and
 8   documents produced in the ITC case that contain its supplier’s confidential business
 9   information. Feit should be ordered to produce these documents prior to the close
10   of fact discovery. Further, to the extent Feit produces these documents after the
11   deposition(s) of any Feit witnesses, and to the extent these documents are relevant
12   to those depositions, Nichia should be granted leave to reopen those depositions to
13   ask questions related to the late-produced documents.
14         Feit’s Position and Proposed Resolution for RFP No. 37
15                 Nichia’s position again ignores reality. Nichia’s lead counsel sent a list of
16   specific ITC case documents to Feit Electric’s lead counsel, and Feit Electric has
17   produced those documents (and will do so in the near future to the extent there are
18   some that are being processed). Notably, that ITC proceeding is unrelated, involves
19   numerous other products, and until Nichia’s recent reduction of scope of RFP
20   No. 37, its requests were outside reasonable discovery limits of Federal Rule of
21   Civil Procedure 26. Nichia now shifts its position -- without apprising the Court of
22   Feit Electric’s efforts and raising new issues -- to obtain documents that have not
23   yet been the subject of a meet and confer. This is improper. Thompson v. Riverside
24   County Sheriff Dept., 519CV00122RSHK, 2019 WL 9443181, at *3 (C.D. Cal.
25   Dec. 26, 2019) (denying motion to compel where it was “premature and an
26   improper discovery motion filed in violation of the Local Rules and Procedures.”).
27                 Feit Electric has produced, or is producing, the documents under its control
28   that it has understood Nichia’s lead counsel is seeking. To the extent there is more,

                                                      17
     14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 21 of 22 Page ID
                                 #:14778


 1   Feit Electric is willing to meet and confer on the scope and corresponding
 2   relevance.
 3
 4   DATED: July 29, 2021            By: /s/ Elizabeth Weldon
 5
                                      SNELL & WILMER L.L.P
 6
 7                                    WILLIAM S. O’HARE (SBN 82562)
                                      wohare@swlaw.com
 8                                    ELIZABETH M. WELDON (SBN 223452)
                                      eweldon@swlaw.com
 9                                    600 Anton Blvd., Suite 1400
10                                    Costa Mesa, CA 92626
                                      Telephone: (714) 427-7000
11                                    Facsimile: (714) 427-7799
12
                                      ROTHWELL, FIGG, ERNST & MANBECK P.C.
13
14                                    ROBERT P. PARKER (pro hac vice)
                                      rparker@rfem.com
15                                    MARTIN M. ZOLTICK (pro hac vice)
16                                    mzoltick@rfem.com
                                      JENNY COLGATE (pro hac vice)
17                                    jcolgate@rfem.com
                                      MICHAEL JONES (pro hac vice)
18                                    mjones@rfem.com
19                                    DANIEL R. MCCALLUM (pro hac vice)
                                      dmccallum@rfem.com
20                                    MARK RAWLS (pro hac vice)
21                                    mrawls@rfem.com
                                      D. LAWSON ALLEN (pro hac vice)
22                                    lallen@rfem.com
23                                    ROTHWELL, FIGG, ERNST &MANBECK P.C.
                                      607 14th Street N.W., Suite 800
24                                    Washington, DC 20005
25                                    Telephone: (202) 783-6040
                                      Facsimile: (202) 783-6031
26
27                                   Attorneys for Plaintiff Nichia Corporation
28

                                             18
     14885692 v2
Case 2:20-cv-00359-GW-E Document 162-1 Filed 07/30/21 Page 22 of 22 Page ID
                                 #:14779


 1                                        By: /s/ Kal Shah
 2                                        STRADLING YOCCA CARLSON & RAUTH,
 3                                        P.C.
 4                                        SALIL BALI (SBN 263001)
                                          sbali@sycr.com
 5                                        MATTHEW R. STEPHENS (SBN 288223)
 6                                        mstephens@sycr.com
                                          STRADLING YOCCA CARLSON & RAUTH, P.C.
 7                                        660 Newport Center Drive, Ste. 1600
                                          Newport Beach, CA 92660
 8                                        Telephone: (949) 725-4000
 9                                        BENESCH, FRIEDLANDER, COPLAN &
10                                        ARONOFF LLP
11                                        KAL SHAH (admitted pro hac vice)
                                          kshah@beneschlaw.com
12                                        SIMEON PAPACOSTAS (admitted pro hac vice)
13                                        spapacostas@beneschlaw.com
                                          KATHERINE A. SMITH
14                                        ksmith@beneschlaw.com
                                          BENESCH, FRIEDLANDER, COPLAN &
15                                        ARONOFF LLP
                                          71 S. Wacker Drive, Suite 1600
16
                                          Chicago, IL 60606
17                                        Telephone: (312) 212-4949
                                          Facsimile: (312) 767-9192
18
19
20                                  ATTORNEY ATTESTATION
21                 I, Elizabeth M. Weldon, am the ECF User whose ID and password are being
22   used to file this stipulation. In compliance with Local Rule 5-4.3.4, I hereby attest
23   that all other signatories listed, and on whose behalf the filing is submitted, concur
24   in the filing’s content and have authorized the filing.
25   Dated: July 30, 2021                 SNELL & WILMER L.L.P.
                                          By: /s/ Elizabeth M. Weldon
26                                            Elizabeth M. Weldon
                                              Attorneys for Nichia Corporation_______
27   4840-0073-8292.1

28

                                                  19
     14885692 v2
